Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered May 5, 2010 in a personal injury action. Insofar as appealed from, the order, inter alia, granted the motion of plaintiff for partial summary judgment against defendant Quality Homes of Rochester, Inc. pursuant to Labor Law § 240 (1) and denied that part of the cross motion of defendant Quality Homes of Rochester, Inc. for summary judgment dismissing plaintiffs Labor Law § 240 (1) claim.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Smith, J.P., Centra, Fahey, Gorski and Martoche, JJ.